Citation Nr: 1441141	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  02-10 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUE

Entitlement to service connection for a cardiovascular disorder.


REPRESENTATION

Appellant (the Veteran) is represented by: Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active duty service from May 1970 to July 1977.  

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2001 rating decision of the RO in St. Louis, Missouri.  During the pendency of the appeal, jurisdiction over the case was transferred to the RO in Houston, Texas.

In November 2006, the Veteran presented testimony at a Board hearing chaired by a Veterans Law Judge who has since retired.  As the Veteran has a right to attend a hearing before the Member of the Board who will decide his appeal, the Veteran was offered an opportunity to attend another hearing, which he elected to do.  In May 2014, the Veteran presented testimony at a Board hearing chaired via videoconference by the undersigned Veterans Law Judge and accepted such hearing in lieu of an in-person hearing before a Member of the Board.  See 38 C.F.R. § 20.700(e) (2013).  A transcript of each hearing is associated with the claims file.

In addition to remands to afford the Veteran Board hearings, the Board remanded this appeal for in April 2007 and December 2009 to obtain additional evidentiary development.  

In adjudicating this appeal the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the Virtual VA and VBMS systems to ensure a total review of the evidence.  


FINDINGS OF FACT

1.  The Veteran was in sound condition when examined, accepted, and enrolled into service.  

2.  Symptoms of a cardiovascular disorder were not chronic in service, and cardiovascular-renal disease, to include hypertension, did not become manifest to a compensable degree within one year of service separation.

3.  A current cardiovascular disorder is not etiologically related to service.  


CONCLUSION OF LAW

A cardiovascular disorder was not incurred in service; cardiovascular-renal disease, to include hypertension, is not presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking service connection for a cardiovascular disorder.  He specifically contends that he had an enlarged heart prior to service, that he was treated for heart problems during service, and that a current heart disability is related to service.  

Regarding a current disability, the Veteran has been diagnosed with coronary artery disease status-post multiple cardiac stents (see VA examinations July 2009, May 2010).  He has also been diagnosed with hypertension.  There is no current diagnosis of an enlarged heart, and current clinical findings for this have been negative (see VA examination July 2009).  Current clinical findings are also negative for valvular disease or interatrial defect.  (see echocardiogram of October 2, 2006).  

Regarding the Veteran's assertion that he had an enlarged heart prior to service and that this condition was aggravated by service, the evidence establishes that the possibility of a heart abnormality was investigated prior to service, but a preponderance of the evidence demonstrates that there was no pre-existing cardiovascular disorder at service entry and the presumption of soundness applies.  

The Veteran was inducted in May 1970.  He has submitted a private chest x-ray dated in December 1969 which described a right-sided cardiac enlargement with increased pulmonary vascularity suggesting a probable atrial septal defect.  Indeed, the report of medical history at induction in May 1970 includes a description of the examinee's present health in his own words as: "Poor - I have an [e]nlarged heart + severe sin[u]s trouble."  The Veteran went on to report an extensive list of medical problems, including low blood pressure, pounding heart, and enlarged heart.  Despite his report, however, on examination, all systems were found to be clinically normal, including the heart and vascular system.  The Veteran's blood pressure was 120/74.  The Veteran was assigned the highest physical profile rating of 1 for physical capacity or stamina.  

As there was no cardiovascular disability found on the examination at induction, the presumption of soundness attaches regardless of whether there is evidence of a history of abnormal heart findings.  The Veteran is presumed to have entered service in sound condition, and the burden falls to VA to demonstrate by clear and unmistakable evidence that (a) the claimed condition preexisted service and that (b) the preexisting condition was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Horn v. Shinseki, 25 Vet. App. 231, 234 (2012); 38 U.S.C. § 1111 (West 2002 & Supp. 2012).  

As will be discussed further below, the presumption of soundness is not rebutted here, and the case is therefore one for service connection and not aggravation.  This determination is in no way prejudicial to the claim.  

Service treatment records reflect that the Veteran sought treatment on several occasions for chest pain, and that he repeatedly reported a history of heart problems.  However, clinical findings in service were essentially normal.  

A June 17, 1970 ER report notes complaint of pain in the chest when running.  The pain was noted as occurring since December 1969.  A "history" of cardiomegaly was noted.  However, the pain was not present at the time of the examination, and chest x-rays were negative.  

A chest x-ray was also taken on May 19, 1972 following "auto accident this A.M."  No significant abnormalities were noted.  The Veteran apparently reported a history of "heart problems," however, a cardiac series was performed on June 1, 1972, and the results were negative.  

A January 14, 1973 chest x-ray notes that the right heart border was not sharply defined, and that this was unchanged from May 1972, but now the heart was smaller in diameter.  The examiner questioned "[a]ny heart or respiratory symptoms?"  The impression was probable normal chest.  

A chest x-ray taken on June 2, 1977 shows what appears to be some shift of the cardiac shadow to the right.  This was noted as being to a minimal degree.  There was some haziness within both the heart borders but no definite infiltrate was identified.  The examiner noted that comparison with a previous PA film, as well as a lateral film, would be helpful.  There is no indication that this was accomplished.  

While there is a copy of the separation examination of record, there are no findings recorded for the heart on that report.  However, the Veteran was again assigned the highest physical profile rating of 1 for physical capacity or stamina.  A medical board examination of May 24, 1977 is of record and it reflects that the medical reasons for discharge were entirely musculoskeletal in nature.  

In June 2006, the Veteran submitted an EKG strip which he asserted was from his time in service.  The strip was completely absent of identifying information such as date, patient name, or treatment facility.  The Veteran does not appear to assert that the EKG he submitted is abnormal.  Indeed, he noted in November 2006 that his in-service EKG did not show any evidence of heart problems.  

Thus, while there are references to a history of heart problems and cardiomegaly within the service treatment records, and a complaint of chest pain with running noted during service, there is no confirmed cardiovascular diagnosis during service and there are repeated normal evaluations and chest x-rays.  The Board finds that the service treatment records provide probative evidence against the existence of a cardiovascular disorder or abnormality during service.  

Recent evidence also weighs against the existence of any cardiovascular disorder prior to service and in service.  The Veteran was afforded a VA examination in July 2009 at which time the examiner commented that the report of cardiac enlargement in 1969 is probably insignificant since the Veteran does not have any history of hypertension, which is the usual cause of heart enlargement.  The examiner found no evidence that the current cardiovascular disease had its onset before the military and no evidence that the current coronary artery disease was congenital or developmental in nature, or that it was aggravated by military service.  

The Veteran has directly challenged the finding of the July 2009 examiner as to no history of hypertension, asserting that he currently carries a diagnosis of hypertension.  The Board observes that the examiner's reference to no history of hypertension is clearly directed at the record leading up to the 1969 report.  The examiner was attempting to explain why the 1969 finding was insignificant.  The record supports the examiner's observation to the extent that there are no hypertensive readings in service.  Blood pressure readings taken during service are as follows:

Date
Systolic/
Diastolic
Date
Systolic/
Diastolic
Jun 70
132/
86
Jan 73
124/
68
May 72
130/
78
Jan 73
130/
64
Jan 73
125/
70
Jan 73
144/
72
Jan 73
130/
60
Jan 73
140/
70
Jan 73
144/
78
Jan 73
130/
74
Jan 73
136/
84
Mar 73
110/
60
Jan 73
130/
72
Mar 76
122/
78
Jan 73
126/
70
Jan 77
130/
82
Jan 73
130/
70
May 77
106/
70

For VA rating purposes, hypertension means that diastolic blood pressure is predominately 90 mm. or greater; isolated systolic hypertension means that the systolic blood pressure is predominately 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2009).  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  

Thus, consistent with the July 2009 VA examiner's explanation, there are no readings during service that meet the regulatory definition of hypertension.  

Also consistent with this finding, a May 2010 VA examiner opined that the chest x-ray of December 4, 1969 represented a normal variant for this patient and it has remained stable for over 40 years without evidence of significant change.  The examiner also agreed with July 2009 examiner's conclusion that there was no evidence of pre-service existence of arteriosclerosis or aggravation.  

To summarize the Board's findings with respect to service, the Veteran entered service in sound condition.  While he reported a history of heart problems, those reported problems have been medically interpreted as insignificant and normal.  And, while he sought treatment for chest pain in service, no cardiovascular abnormalities were confirmed.  

The Veteran has reported that he was treated at the VA Medical Center in San Antonio, Texas immediately after service for heart problems.  However, his treatment records from that facility show no treatment prior to 1984, at which time the Veteran was seen for complaints of chest pain for the prior 2 to 3 weeks.  A chest x-ray showed what appeared as an enlarged right atrium.  However, the examiner found that the pain was likely musculoskeletal in nature and not cardiac.  The Veteran was treated again for chest pain in May 1987.  He reported that he had been told years prior that he had an enlarged heart, but they still drafted him.  That examiner also believed the pain was not cardiac in nature, but was musculoskeletal or related to stress/anxiety.  The examiner commented that the pain was of too long duration to be cardiac.  

As noted above, the current diagnoses regarding the cardiovascular system include coronary artery disease, arteriosclerosis, and hypertension.  There are no such diagnoses in service or for many years after service.  The report of a VA examination in May 2010 reveals that the Veteran reported the date of onset of coronary artery disease as 1991.  In the Veteran's account, he noted chest pain with shortness of breath while horseback riding, which was still present the next morning.  He went to the doctor and was told he needed a heart catheterization.  

The Board acknowledges that the Veteran reported during an October 2004 disability consultation examination that he was "diagnosed with coronary artery disease in 1972."  However, the service treatment records reflect no such diagnosis.  Moreover, the Veteran has been inconsistent in reporting this assertion.  Throughout the course of his claim and appeal, he has reported to VA that his heart disease was not recognized in the service and was not recognized by VA after service, but that he had to go to a civilian doctor in 1992 who discovered the problem.  

Also significant, the current claim is not the first claim filed by the Veteran.  He was discharged from service in 1977 on the basis of a malunion fracture of the left tibia and he filed a service connection claim immediately upon discharge.  Significantly, he did not report a diagnosis of coronary artery disease or any cardiovascular disorder at that time.  Indeed, while the Veteran filed subsequent claims for increased ratings for his left leg and back, he did not mention a cardiovascular disorder for another 23 years.  In a December 2000 VA Form 21-4138, the Veteran requested increased ratings for his service-connected disability and requested to "add my [h]eart [c]ondition that was treated in the military."  

While inaction regarding filing a claim for disability compensation is not necessarily indicative of the absence of symptomatology, where, as here, an individual takes action regarding certain disability claims, it is reasonable to expect that he is presenting a comprehensive claim of all issues that he believes are related to service.  In other words, the Veteran demonstrated as early as July 1977 that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure regarding his musculoskeletal issues.  In this instance, it is more reasonable to expect a complete reporting of service-related problems than a partial reporting.  Thus, the Veteran's inaction regarding a claim for a cardiovascular disorder, when viewed in the context of action regarding several other claims, may reasonably be interpreted as indicative of the lack of heart symptomatology at that time.  In light of the Veteran's failure to report heart symptomatology when it was reasonable to expect him to, and in light of his inconsistent report of the onset of heart symptoms, the Board finds that his October 2004 account of having been diagnosed with coronary artery disease in 1972 to be inaccurate.  

Regarding the presumptive provisions, there is no manifestation of cardiovascular-renal disease, to include hypertension, within one year of service separation.  The first diagnosis of coronary artery disease would appear to be in 1991, with the first catheterization in 1992.  The Board finds that the normal findings regarding the heart in February 1984 and May 1987 are probative evidence against manifestation of cardiovascular-renal disease within one year of service separation.  Moreover, the Veteran's blood pressure 10 years after service separation, in May 1987, was recorded as 116/70, which is not hypertensive.  

While the Veteran served during the Vietnam War, his service records do not reflect any service in the Republic of Vietnam, and the Veteran does not contend he had such service or that he was otherwise exposed to herbicide agents.  

There is no medical opinion of record that purports to relate a current cardiovascular disorder to service.  The Veteran was afforded a VA examination in July 2009 and a medical opinion was obtained.  The examiner opined that the Veteran's cardiac disease was caused by hyperlipidemia with the development of arteriosclerosis causing blockage of the coronary arteries because of the abnormal HDL and LDL.  

The report of a VA examination in May 2010 includes similar findings.  The examiner diagnosed coronary artery disease status post cardiac stent on 3 occasions.  The examiner found it less likely as not caused by or a result of onset during military service.  In a March 2011 addendum opinion, the examiner also found that hypertension was not related to service.  

The Veteran reported in July 2003 that his private doctor who diagnosed and treated his coronary artery disease told him that this had been the problem "all these years."  While the Veteran is competent to relate what a doctor tells him, even if accurate, this account falls short of actually relating the onset of coronary artery disease to service.  Moreover, it does not address the repeatedly normal clinical assessments in service or describe the specific etiology of the coronary artery disease or hypertension.  

In November 2004, the Veteran submitted cardiovascular stress test results dated October 2004 showing "relatively large areas of scarring and ischemia."  The Veteran asserted that these results indicate that the problem was "very old and likely as not is from my active duty period of service."  The Board simply notes that the presence of scarring and ischemia does not establish their date of onset.  The Veteran's opinion on this question is not competent evidence and the examiner did not suggest a relationship to service.  

In sum, the Veteran was in sound condition when examined, accepted, and enrolled in service; while he complained of chest pain in service, evaluations of his heart were normal; and while he currently has diagnoses including coronary artery disease and hypertension, the weight of the evidence is against any relationship between these disorders and service.  As such, the Board concludes that service connection for a cardiovascular disorder is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Veterans Claims Assistance Act of 2000

The Veteran was provided notice in compliance with the Veterans Claims Assistance Act of 2000 (VCAA) in August 2003, September 2003, May 2007, March 2008, December 2009, March 2010, and March 2011.

The Veteran identified treatment from Cardiac Consultants of San Antonio, Texas from April 1989 to 1993.  The RO requested those records in July 2001.  The treatment provider responded that the Veteran was last seen in 1991 and that records are no longer available.  

The Veteran also reported treatment in 1992 from Santa Rosa Health Care.  The RO requested those records in December 2003.  In January 2004, it received a response that there were no longer any records from 1992, and that was the last time the Veteran was seen.  

The Veteran reported that his heart condition was treated at the VA Medical Center in San Antonio, Texas from August 1977 to October 1990, and that this would place the onset of his disability within one year of service separation.  As discussed above, treatment records reflect no treatment prior to 1984, and those records reflect that his complaints were found to be musculoskeletal in nature and not heart related.  There is no indication that there are additional outstanding records from this period that would support his claim.  The RO also obtained subsequent VA outpatient treatment reports.  

The Veteran has asserted that some of his service treatment records may have been lost in a fire at the National Personnel Records Center; however, the fire occurred in 1973 while the Veteran was still serving.  His service treatment records would not have been retired to the National Personnel Records Center until after his discharge in 1977.  

The Veteran has also asserted that he applied for flight status while in the service and that he was denied due to a heart irregularity.  He notes that the record of this treatment has never been found.  The Veteran also testified that his service treatment records are incomplete and only go to 1974 and that records from 1975-1977 are missing.  

The Veteran's service treatment records have been obtained from the National Personnel Records Center and are of record.  There was no indication that any records were missing or could not be obtained.  Contrary to the assertion at the hearing, there are records of treatment in April 1975, August 1975, October 1975, November 1975, December 1975, March 1976, September 1976, November 1976, January 1977, April 1977, and May 1977.  A medical board examination of May 24, 1977 is of record, and the service separation examination is also of record.  The Veteran has submitted copies of service treatment records in his possession.  There is no indication aside from the Veteran's assertion that there are additional outstanding records or that additional efforts at obtaining service treatment records would be fruitful.  

The Veteran's Social Security Administration (SSA) disability records were requested and response was received that the records had been destroyed.  

The RO has also obtained a thorough medical examination regarding the claim, as well as two medical opinions.  The Veteran has made no specific allegations as to the inadequacy of either opinion.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2013).  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  

Here, during the hearing, the Veteran was informed of the precise reason for the RO's denial of his claim and of the evidence necessary to substantiate the claim.   Moreover, the file was left open for 60 days in order to supplement the record.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.



ORDER

Service connection for a cardiovascular disorder is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


